DETAILED ACTION
	This action is responsive to 06/19/2018.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2, 11, and 12 objected to because of the following informalities:  
For claim 2, in line 4, change “the some of pixel circuits” to “the some of the multiple pixel circuits”. 
For claims 11 and 12, in line 2, change “some pixel circuits” to “some of the multiple pixel circuits”, and in line 3 of claim 12, change “the first voltage” to “the first setting voltage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 16, however, claim 17 recites similar limitations as claim 16, and therefore fails to further limit claim 16. More specifically, since claim 17 depends from claim 16, the display apparatus having multiple pixels, driving transistor, OLED, a sense line coupled to the OLED, a compensation circuit etc., is already recited in claim 16 and need not be recited again in claim 17 since claim 17 incorporates all the limitations recited in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 10, 13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2016/0189625), hereinafter Kim.
Regarding claim 1, Kim discloses a method for compensating data voltages in a display apparatus (see [0009] and [0013]-[0017]), wherein the display apparatus includes multiple pixel circuits  respectively associated with multiple sub-pixels (pixels 122-see figs. 3-4 and [0088]), and each of the multiple pixel circuits includes at least a driving transistor (driving switch DR-see fig. 4 and [0089]), an organic light-emitting diode (OLED)-(an organic light emitting diode OLED-see fig. 4 and [0089]), and a sense line coupled to the driving transistor and the OLED (sensing lines S1-Sm-see figs. 3-4 and [0084]), the method for individually compensating a data voltage to be applied to one of the multiple pixel circuits comprising: obtaining a threshold voltage of the driving transistor in the one of the multiple pixel circuits (see figs. 5-8, [0095]-[0096], and [0102]-voltage on the second node N2 is detected as a threshold voltage (Vth)); applying a testing voltage to a gate electrode of the driving transistor (i.e., a compensation data signal Vd on a data line Di is charged to the first node N1 (i.e., gate of driving switch DR) through the scan switch SW-see) for charging the sense line up to a first time period to determine a first monitoring voltage associated with the sense line (i.e., the voltage sensed at node N2-see figs. 5-7 and [0100]), wherein the testing voltage is set to be a sum of the threshold voltage and a first setting voltage (the compensation data voltage Vd is a sum of a data voltage Vdata and the threshold voltage DR_Vth of the driving switch DR-see [0107]); and compensating a data voltage to be applied to the one of the multiple pixel circuits based on the first monitoring voltage and the threshold voltage (i.e., the ADC 250 converts sensing voltages (from node N2) from the sensing lines and detected threshold voltages to digital signals which are applied to the timing controller 124 to generate compensated data voltages-[0143], [0147], and [0174]).  
Regarding claim 4, Kim discloses wherein the obtaining the threshold voltage of the driving transistor comprises applying a second setting voltage to the gate of the driving transistor to charge the sense line up to a second time period to determine a second monitoring voltage associated with the sense line (see, for example, figs. 5-8 and also [0098], which further discloses that a sensing voltage Vsen (herein equated to the claimed second setting voltage) on the data line Di is charged into the first node N1 (gate of driving switch DR) through the scan switch SW).
Regarding claim 5, Kim discloses wherein the threshold voltage is determined to be equal to a difference between the second setting voltage and the second monitoring voltage (as shown in fig. 5, the threshold voltage of the driving transistor (DR_Vth is measured during time period t3 as a difference between the voltage at node N1 (gate of driving switch DR) and the voltage at node N2 (monitoring voltage)).  
Regarding claim 10, Kim discloses a method for driving a display apparatus (see [0009] and [0013]-[0017]), the display apparatus including multiple pixel circuits (pixels 122-see figs. 3-4 and [0088]), each of the multiple pixel circuits including a driving transistor (driving switch DR-see fig. 4 and [0089]), an organic light-emitting diode (OLED)-(an organic light emitting diode OLED-see fig. 4 and [0089]), and a sense line coupled to the driving transistor and the OLED (sensing lines S1-Sm-see figs. 3-4 and [0084]), the method comprising: applying a testing voltage individually to a i.e., a compensation data signal Vd on a data line Di is charged to the first node N1 (i.e., gate of driving switch DR) through the scan switch SW), the testing voltage being a sum of a threshold voltage of the driving transistor and a first setting voltage (the compensation data voltage Vd is a sum of a data voltage Vdata and the threshold voltage DR_Vth of the driving switch DR-see [0107]); charging the sense line coupled to the driving transistor by charges induced by the testing voltage (i.e., charging second node N2 with a voltage-see [0098]-[0110] and figs. 5-8); and converting the charges accumulated over a first time period to obtain a first monitoring voltage associated with the sense line (i.e., voltage sensed at node N2 by sensing line Si), wherein the first monitoring voltage and the testing voltage are used to deduce one or more compensation parameters individually associated with the pixel circuit and used to compensate a data voltage to be applied to the pixel circuit for controlling the OLED thereof to emit light for displaying a subpixel image (i.e., compensate for property deviations of the driving switch DR, such as threshold voltage and mobility-see [0098]-see figs. 5-8, [0098]-[0110], and also [0067]-[0069]).
Regarding claim 13, Kim discloses further comprising: applying a second setting voltage to the gate of the driving transistor in the pixel circuit; charging the sense line coupled to the driving transistor by charges induced by the second setting voltage; and converting the charges accumulated over a second time period to obtain a second monitoring voltage associated with the sense line (see, for example, figs. 5-8 and also [0098], which further discloses that a sensing voltage Vsen (herein equated to the claimed second setting voltage) on the data line Di is charged into the first node N1 (gate of driving switch DR) through the scan switch SW), wherein the second monitoring voltage and the second setting voltage are used for deducing a threshold voltage associated with the driving transistor (as shown in fig. 5, the threshold voltage of the driving transistor (DR_Vth is measured during time period t3 as a difference between the voltage at node N1 (gate of driving switch DR) and the voltage at node N2 (monitoring voltage)).
Regarding claim 16, Kim discloses a data voltage compensation apparatus of a display apparatus (see figs. 3-21), the display apparatus including multiple pixel circuits (pixels 122-see figs. 3-4 and [0088]), each of the multiple pixel circuits including a driving transistor (driving switch DR-see fig. 4 and [0089]), an organic light-emitting diode (OLED)-(an organic light emitting diode OLED-see fig. 4 and [0089]), and a sense line coupled to the driving transistor and the OLED (sensing lines S1-Sm-see figs. 3-4 and [0084]), the compensation apparatus comprising one compensator circuit coupled to each of the multiple pixel circuits (data driver 120 includes a sensing circuit 240 and an analog-to-digital converter (ADC) 250 in communication with a timing controller 124-see figs. 19-21, [0102], [0132], and [0137]-[0174]), wherein the compensator circuit is configured to obtain a threshold voltage individually associated with the driving transistor in one of the multiple pixel circuits (see [0102] and figs. 5-8); apply a testing voltage to a gate of the driving transistor (i.e., a compensation data signal Vd on a data line Di is charged to the first node N1 (i.e., gate of driving switch DR) through the scan switch SW) for charging the sense line up to a first time period to determine a first monitoring voltage associated with the sense line (i.e., the voltage sensed at node N2-see figs. 5-7 and [0100]), wherein the testing voltage is the compensation data voltage Vd is a sum of a data voltage Vdata and the threshold voltage DR_Vth of the driving switch DR-see [0107]); and compensate a data voltage to be applied to the pixel circuit based on the first monitoring voltage and the threshold voltage i.e., the ADC 250 converts sensing voltages (from node N2) from the sensing lines and detected threshold voltages to digital signals which are applied to the timing controller 124 to generate compensated data voltages-[0143], [0147], and [0174]).
Regarding claim 17, Kim discloses a display-driving apparatus for driving a display apparatus comprising a data signal compensation apparatus of claim 16 (see fig. 3), the display apparatus including multiple pixel circuits (pixels 122-see figs. 3-4 and [0088]), each of the multiple pixel circuits including a driving transistor (driving switch DR-see fig. 4 and [0089]), an organic light-emitting diode (OLED)-(an organic light emitting diode OLED-see fig. 4 and [0089]), and a sense line coupled to the driving transistor and the OLED (sensing lines S1-Sm-see figs. 3-4 and [0084]), the display-driving apparatus comprising one compensator circuit coupled to each of the multiple pixel circuits (data driver 120 includes a sensing circuit 240 and an analog-to-digital converter (ADC) 250 in communication with a timing controller 124-see figs. 19-21, [0102], [0132], and [0137]-[0174]), the compensator circuit comprising a monitor circuit (i.e., sensing circuit 240), the monitor circuit is configured to sense charges in the sense line coupled to the driving transistor of one of the multiple pixel circuits (i.e., charges at node N2-see fig. 5) induced by a testing voltage applied to a gate of the driving transistor (i.e., a compensation data signal Vd on a data line Di is charged to the first node N1 (i.e., gate of driving switch DR) through the scan switch SW); and convert charges accumulated over a first time period to a readout voltage as a first monitoring voltage individually associated with the pixel circuit (i.e., the voltage sensed at node N2-see figs. 5-7 and [0100]). 
Regarding claim 18, Kim discloses a display apparatus comprising a data signal compensation apparatus of claim 16 and a display-driving apparatus of claim 17 (organic light emitting display-see fig. 3, abstract, and [0013]).  
Regarding claim 19, Kim discloses a display apparatus comprising a data signal compensation apparatus of claim 16 (organic light emitting display-see fig. 3, abstract, and [0013]).  
Regarding claim 20, Kim discloses a display apparatus comprising a display-driving apparatus of claim 17 (organic light emitting display-see fig. 3, abstract, and [0013]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tani et al. (US Pub. 2017/0004765), hereinafter Tani.
Regarding claims 2 and 11, Kim discloses wherein the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving of the multiple pixel circuits (see, for example, fig. 3, wherein, for example, data line D1 supplies the same signal to multiple pixels in the same column D1, which follows that the time period for charging the gate (node N1) of each driving switch DR of each pixel 122 is the same for all pixels attached to attached to the data line D1).
However, Kim does not appear to expressly disclose wherein the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof to emit light of a same color.
Tani is relied upon to teach wherein the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof to emit light of a same color (see, for example, fig. 8 with description in [0140]-[0146], which teaches that sensing can be selectively performed only on sub-pixels satisfying a specific condition, for example, sensing subpixels of a specific color, for example, blue (B)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tani with the invention of Kim by performing sensing for a specific color, as taught by Tani, therefore a time required for a sensing is reduced at the time of power-on, making it possible to suppress a delay in initial driving time (see [0146]).
Regarding claims 3 and 12, Kim discloses wherein either the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof or the first setting voltage is set to be a same voltage see, for example, fig. 3, wherein, for example, data line D1 supplies the same signal to multiple pixels in the same column D1, which follows that the same time period is used to charge a voltage to the gate of each driving switch DR for pixels associated with data line D1, and similarly, the same setting voltage is applied to pixels associated with data line D1).
However, Kim does not appear to expressly disclose wherein the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof to emit light of a same color.
Tani is relied upon to teach wherein the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof to emit light of a same color (see, for example, fig. 8 with description in [0140]-[0146], which teaches that sensing can be selectively performed only on sub-pixels satisfying a specific condition, for example, sensing subpixels of a specific color, for example, blue (B)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tani with the invention of Kim by performing sensing for a specific color, as taught by Tani, therefore a time required for a sensing is reduced at the time of power-on, making it possible to suppress a delay in initial driving time (see [0146]).
Regarding claim 6, Tani is further relied upon to teach further comprising repeating the obtaining a threshold voltage of the driving transistor and the applying a first testing voltage to determine a first monitoring voltage based on a triggering see, for example, [0141], [0158]-[0161], fig. 6, step s640 with description in [0124] which teaches that a timing controller determines that a sensing is needed to sub-pixels of a specific color, for example, blue (B), and, the timing controller performs a sensing to the sub-pixels of the color and calculates and applies compensating data. A determination to perform sensing may be based on power-on (see fig. 6 and [0124), during a vertical blank time (see [0116]), or based on ON/OFF time difference (see fig. 7, S720 and [0130]-[0139] for description)).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tani with the invention of Kim to include performing sensing and compensation of threshold voltage based on a triggering condition, as taught by Tani, thus an image quality can be improved and an initial time required to drive the display panel can be reduced (see [0146]).
Regarding claim 7, Tani is further relied to teach wherein the triggering condition comprises at least one selected from: receiving a control command to request the repeating; turning on the display apparatus; being a first time before every n frames of images being displayed on the display apparatus, wherein n is a positive integer; and being a second time when a timer starts timing for measuring either the first time period or the second time period (see, for example, fig. 6 and fig. 7, step s710, with description in, for example, [0123]-[0124] and [0130], wherein a timing controller determines whether or not to perform sensing based on power-on. Sensing can also be determined based on result from a temperature sensor (see fig. 6 s650, with description in [0124]) or during a vertical blank time (see [0116]). A decision to perform sensing or not can also be based on ON/OFF time difference, i.e., whether a predetermined period of time has elapsed after the latest power-off (see fig. 7, S720 and [0130]-[0139] for description)).
Regarding claim 8, Kim discloses wherein the compensating the data voltage comprises making a first adjustment to the data voltage individually due to differences between different threshold voltages of different driving transistors in different pixel circuits correspondingly for driving respective OLEDs thereof (see, for example, [0067]-[0069], wherein it is disclosed that the current quantity of the organic light emitting diode OLED is largely affected by the threshold voltage Vth of the driving switch DR, and as such, the degree of uniformity throughout an image depends on property deviations of the driving switch DR) and making a second adjustment to the data voltage individually due to differences between different device-parameters other than the threshold voltage of different driving transistors in different pixel circuits correspondingly for driving respective OLEDs thereof (see, for example, [0068]-[0072, [0110], and [0134], which further disclose other property deviations of the driving switch DR to be compensated, such as mobility).
However, Kim does not appear to expressly disclose the compensating the data voltage comprises making a first and second adjustment to the data voltages of different driving transistors in different pixel circuits correspondingly for  driving respective OLEDs thereof to emit light of a same color.
for  driving respective OLEDs thereof to emit light of a same color (see, for example, fig. 8 with description in [0140]-[0146], which teaches that sensing can be selectively performed only on sub-pixels satisfying a specific condition, for example, sensing subpixels of a specific color, for example, blue (B)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tani with the invention of Kim by performing sensing for a specific color, as taught by Tani, therefore a time required for a sensing is reduced at the time of power-on, making it possible to suppress a delay in initial driving time (see [0146]).
Regarding claim 14, Tani is further relied upon to teach wherein the applying, charging, and converting are performed once a triggering condition is met for obtaining refreshed values of the first monitoring voltage and/or the second monitoring voltage for each of the multiple pixel circuits (see, for example, [0141], [0158], fig. 6, step s640 with description in [0124] which teaches that a timing controller determines that a sensing is needed to sub-pixels of a specific color, for example, blue (B), and, the timing controller performs a sensing to the sub-pixels of the color and calculates and applies compensating data. Determination is based on, for example, power-on, result from temperature sensor (see [0124]), during a vertical blank time (see [0116]) or based on ON/OFF time difference (see fig. 7 and [0130]-[0139]).  

Regarding claim 15, Tani is further relied upon to teach wherein the triggering condition comprises at least one selected from: receiving a control command to request the refreshing; turning on the display apparatus; being a first time before every n frames of image is displayed on the display apparatus, wherein n is an positive integer; and being a second time when a programmed timing cycle starts (see, for example, fig. 6 and fig. 7, step s710, with description in, for example, [0123]-[0124] and [0130], wherein a timing controller determines whether or not to perform sensing based on power-on. Sensing can also be determined based on result from a temperature sensor (see fig. 6 S650, with description in [0124]) or during a vertical blank time (see [0116]). A decision to perform sensing or not can also be based on ON/OFF time difference (see fig. 7, S720 and [0130]-[0132] for description)).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references of record teaches or suggests the limitation recited in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pyeon (US Pub. 2017/0193922) teaches a sensing mode for sensing a threshold voltage in an OLED display that may be performed every predetermined period or may be performed every power-on period, power-off period, or power-on/power-off period after a predetermined driving time.
Miwa et al. (US Pub. 2016/0189623-teaches an OLED display that repeats operation of sensing and compensating for updated threshold voltage of subpixel, thereby correcting threshold voltage deviation between drive transistors by reflecting the threshold voltage variation of each of the drive transistors after a predetermined time has elapsed, and thereby reducing or removing differences in luminance between the subpixels, making it possible to improve image quality (see [0144]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627